Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species, which are denoted in the claims individually as formula A1 through A70. Of the 70 different chemical formula set forth, the following formula are grouped together as the materials set forth are similar to an extent that they would be considered obvious over one another: A11-A12 (hydrated oxides of uranium), A28-31 (hydated aluminum hydroxide phosphates of uranium), A40-A41 (sulfates of uranium oxide fluorohydroxide).  Based on the vast number of patentably distinct formula set forth in the claims, if other groups of chemically similar materials are noted, their grouping will be considered.  It is noted that claims 2 through 12 are drawn to particular species associated with the groups set forth in claim 1.  Election of groups associated with formula A1 through A10 or A70 correlate to election of various claims in this range.
 The species are independent or distinct because they are all drawn to compositionally or structurally distinct materials that are not obvious over one another. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species as set forth represent a vast array of compositionally distinct materials.  The range of materials set forth include materials spanning the classification range from C09K11/08 through C09K11/74+.  None of these classifications render one another obvious and search of each individual classification within the schedule would be necessary to ascertain the status of the claim.  As the species have achieved separate status in the art based on their differing classification, a search burden is introduced through the concurrent search of the species as set forth.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

/Matthew E. Hoban/           Primary Examiner, Art Unit 1734